Mu. Justice Mitciielu,
dissenting:
It clearly appears that plaintiff furnished iron girders and supporting walls of a more expensive character than the contract and specifications called for. This, however, was not done either as a voluntary change by him or under a mere parol agreement between him and the city officers, but under compulsion of the statute law, at the command of the building inspectors. This feature in my opinion distinguishes this case from those decided under the act of 1885. The building laws *624were applicable and mandatory and could not be set aside by the contract. Obedience to them was compulsory. As to •these items I would reverse the judgment and find for the •plaintiff.
Fell, J., joins in this dissent.